858 So.2d 334 (2003)
The STATE of Florida, Appellant,
v.
Eldrick Wendall WOODING, Appellee.
No. 3D01-1168.
District Court of Appeal of Florida, Third District.
January 15, 2003.
Order Denying Rehearing and Certification October 22, 2003.
Charlie Crist, Attorney General and Fredericka Sands, Assistant Attorney General, for appellant.
Bennett H. Brummer, Public Defender and John Eddy Morrison, Assistant Public Defender, for appellee.
Before JORGENSON, COPE, and GREEN, JJ.
PER CURIAM.
We affirm this case for the reasons expressed in Espindola v. State, 855 So.2d 1281 (Fla. 3d DCA 2002). See Dade County Sch. Bd. v. Radio Station WQBA, 731 So.2d 638, 644 (Fla.1999) (stating: "even though a trial court's ruling is based on improper reasoning, the ruling will be upheld if there is any theory or principle of law in the record which would support the ruling."). See also Applegate v. Barnett Bank, 377 So.2d 1150, 1152 (Fla.1979) (providing: "[e]ven when based on erroneous reasoning, a conclusion or decision of a trial court will generally be affirmed if the evidence or an alternative theory supports it.").
Before COPE, GREEN, and FLETCHER, JJ.

ON MOTION FOR REHEARING AND CERTIFIED QUESTION
PER CURIAM.
Denied. See Espindola v. State, 855 So.2d 1281 (Fla. 3d DCA 2003).
GREEN and FLETCHER, JJ., concur.
COPE, J.
I would grant rehearing in part for the reasons stated in my partial dissent in Espindola v. State, 855 So.2d 1281 (Fla. 3d DCA 2003).